Citation Nr: 1515961	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a temporary total disability rating for convalescence based on surgical treatment for service-connected cervical spine disability as a result of a January 9, 2002, surgery. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from June 1974 to June 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The October 2006 rating decision granted service connection for a cervical spine disability and assigned an initial 10 percent rating effective from October 1997. During the pendency of the appeal, the RO increased the evaluation to 30 percent effective May 12, 2008. 

In December 2009, the Board remanded the Veteran's claims of entitlement to a higher rating for his service-connected cervical spine disability and a TDIU rating to the RO for further evidentiary development. 

In the June 2012 Board decision the Veteran was granted a higher initial rating of 20 percent from October 1, 1997, to May 11, 2008, and denied a rating in ecess of 30 percent since May 11, 2008, for his service-connected cervical strain with degenerative disc disease at C4-C7 level.  Thereafter, the Veteran appealed the Board's denial of a higher initial rating in excess of 20 percent and 30 percent for his service-connected cervical strain disability to the United States Court of Appeals for Veterans Claims (Court).  With regard to TDIU, the Board found that the Veteran failed to file a notice of disagreement as to the RO denial of in March 2012, and did not consider the claim to be on appeal.  In June 2014, the Court affirmed the June 2012 Board decision in regards to the ratings assigned for the service-connected cervical strain with degenerative disc disease.   As discussed in more details below, the Court remanded the issue of entitlement to a TDIU and a temporary total disability evaluation for a period of convalescence under 38 C.F.R. § 4.30.  Therefore, those issues now return to the Board for further appellate review.

In April 2013, the Veteran appointed Disabled American Veterans (DAV) as his representative; however, VA Form 21-22 was not signed by a DAV representative.  In January 2015 the VA sent the Veteran a letter seeking to clarify representation.  The Veteran was notified that if he did not respond within 30 days that he would not have any representation.  The Veteran has not responded to the January 2015 letter and thus is currently unrepresented. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The Board notes that since the June 2012 Board decision, the RO has issued rating decisions in March 2013, March 2014, and May 2014.  While those rating decisions do not pertain directly to the issues on appeal, additional evidence regarding his claim for TDIU has been submitted and has not been reviewed by the AOJ nor has it been accompanied by a waiver of AOJ review.  As the issues on appeal are remanded for development, the Veteran will not prejudiced by this action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

As noted above, additional evidence had come into the record without waiver since the Board's decision of  June 2012.   The AOJ must issue a supplemental statement of the case (SSOC) that reviews and adjudicates all evidence of record since the June 2012 Board decision.  See 38 C.F.R. § 20.1304 (2014).  

As discussed in detail below, the Court remanded the issues of entitlement to a TDIU and a temporary total disability evaluation for a period of convalescence under 38 C.F.R. § 4.30 and they are now before the Board.

TDIU

  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. 38 C.F.R. § 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for cervical degenerative disc disease (rated as 20 percent disabling effective October 1, 1997, 30 percent disabling effective May 12, 2008, 100 percent disabling effective February 20, 2013, and 30 percent effective July 1, 2013); radiculopathy with myelopathy of the right upper extremity (rated as 20 percent disabling effective July 17, 2013); radiculopathy with myelopathy of the right lower extremity (rated as 20 percent disabling effective July 17, 2013); and radiculopathy with myelopathy of the left lower extremity (rated as 20 percent disabling effective July 17, 2013).  The Veteran's combined evaluation is 20 percent from October 1, 1997; 30 percent from May 12, 2008; 100 percent from February 20, 2013; 30 percent from July 1, 2013; and 60 percent from July 17, 2013.  The Board notes that the Veteran's 100 percent disability rating is a temporary total rating based on convalescence.  


According to the Veteran's claims file, the Veteran worked as police officer from June 1984 to June 2004.  In October 2000, when he was working as a police officer he jammed his neck toward his shoulder as he hit his head entering the vehicle.  He was employed until January 8, 2002, and then went on Workers' Compensation.  After the Veteran's January 2002 surgery he then went back to work in April 2002.  As stated at the January 2007 VA examination, he retired in June 2004 as a result of impairment to his neck because he was afraid he might reinjure his neck if he had to subdue a suspect.  The Veteran then worked as a delivery driver for UPS from November 2001 to March 2002 and then as a security guard for Walmart from March 2006 to June 2007.  There is no employment information after June 2007 and in a September 2008 VA treatment note it was stated that the Veteran did not currently work.  

The Veteran asserts that he cannot work as a result of his service-connected disabilities.  In January 2008 a private doctor stated that the Veteran was unable to be gainfully employed because of his in-service neck injuries and should therefore be assigned a TDIU.  In December 2008, the Veteran's private doctor noted that the 
Veteran wanted a job as a US Marshall but he did not think the Veteran could pass the examination and there was too much documentation of a disability.  In February 2010 a private physician stated that he agreed with the January 2008 private opinion.  In a May 2010 private opinion it was stated that the Veteran was unable to perform his career and duties as a police officer or any moderate manual labor.  He also stated that he felt that the Veteran's cervical spine problem disabled him from gainful employment given his life long career as a police officer and other physical activities.  In a June 2010 VA examination report it was stated that the Veteran had a valid driver's license and was able to drive and perform activities of daily living.  It was then stated that any person who can perform activities of daily living can perform sedentary work.  It was also stated that the Veteran required the ability to change positions.  On the Veteran's July 2010 SSA paperwork he stated that he stopped working at Walmart because they did not need security guards anymore.   In June 2013 it was stated that the Veteran's peripheral neuropathy limited the use of his dominant hand and therefore, his ability to work was impacted. 

The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.  

The Veteran should be afforded a VA examination to determine if the Veteran's service-connected disabilities render him unemployable.  The VA examiner should render an opinion for the period prior to July 17, 2013, considering only the Veteran's service-connected cervical degenerative disc disease.  The VA examiner should then render an opinion for the period since July 17, 2013, considering all of the Veteran's service-connected disabilities.   If it is determined that the Veteran's service-connected disabilities render him unemployable the VA examiner should also determine, if possible, the approximate date that he was rendered unemployable.  

Temporary Total Rating 

The Court stated that in the June 2012 decision the Board must consider the issue of entitlement to a temporary total disability evaluation for aperiod of convalescence under 38 C.F.R. § 4.30 because the issue was reasonably raised by the evidence of record.  
The Court stated that the record included evidence of the Veteran's cervical fusion surgery in January 2002 and that he was not cleared to return to work until April 2002.  It was specifically stated that the range of cervical vertebrae affected by degenerative changes in the notes leading up to the surgery closely corresponded with the range affected by his service-connected cervical strain with degenerative disc disease.  The Court stated that the record reasonably raised the possibility that the surgery was the result of the service-connected disability. 

The Board notes that temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery, (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  38 C.F.R. § 4.30(a) (2014).

In this case, the record reflects that on October 9, 2000, the Veteran was working as a police officer when he jammed his neck toward shoulders and hit his head entering the vehicle.  On January 9, 2002, the Veteran underwent a cervical fusion and had a fusion plate put in place at C6-7.  In a February 2002 private treatment note it was stated that the Veteran had complete relief of pain from his surgery but he was still sore from surgery.  In April 2002 the Veteran had slight soreness in the neck when lifting but he was being released to return to work; he was put on moderate duty and was not supposed to lift more than 80 pounds. 

The Board finds that a remand for a medical opinion is warranted to determine if the Veteran's January 2002 surgery was due to his service-connected cervical spine disability or due to his post-service work injury.  If it is determined that his January 2002 surgery was related to his service-connected cervical spine disability then the VA examiner should determine if the January 2002 surgery necessitated at least one month of convalescence; if there were severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or if there was immobilization by cast, without surgery, of one or more major joints. 

While on remand, the Veteran should be given another opportunity to identify any outstanding treatment records; specifically, any records that pertain to his January 2002 surgery and the months following the surgery.  Thereafter, any identified records, to include any VA treatment records, should be obtained for consideration in the Veteran's appeal.  The AOJ should also provide the Veteran with appropriate VCAA notice for a temporary total rating for convalescence under 38 C.F.R. § 4.30(a).


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  In addition, obtain any outstanding private records pertaining to his January 2002 surgery and the months following his surgery.  Additionally, ask the Veteran for information regarding any outstanding private treatment records related to his service-connected disabilities, and ask him to provide information regarding whether he is in receipt of worker's compensation or unemployment benefits during the appeal period.  Obtain any identified records in accordance with VA procedure.  

2.  Send the Veteran proper VCAA notice in regards to a temporary total rating for convalescence under 38 C.F.R. § 4.30(a).  

3.  The Veteran should be afforded a VA examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with each of the Veteran's service-connected disabilities.  He or she must opine as to whether the Veteran's disabilities, alone or in combination and  without regard to his age or impairment due to nonservice-connected disability, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that they render him unable to obtain or retain substantially gainful employment given his educational and occupational background.  
The VA examiner should render an opinion for the period prior to July 17, 2013, considering only the Veteran's service-connected cervical degenerative disc disease. 

The VA examiner should render an opinion for the period since July 17, 2013, considering all of the Veteran's service-connected disabilities (cervical degenerative disc disease, radiculopathy with myelopathy of the right upper extremity, radiculopathy with myelopathy of the right lower extremity, and radiculopathy with myelopathy of the left lower extremity.
 
If it is determined that the Veteran's service-connected disabilities render him unemployable the VA examiner should also determine, if possible, the approximate date that he was rendered unemployable.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The Veteran's claims file should be sent to the appropriate examiner to provide a medical opinion as to whether the Veteran's January 2002 surgery was due to his service-connected cervical strain and if it resulted in a period of convalescence.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All clinical findings should be reported in detail.

The VA examiner should render an opinion if the Veteran's January 2002 cervical surgery was as likely as not due to his service-connected cervical spine disability or as likely as not due to his post-service October 2000 work injury.  

If it is determined that his January 2002 surgery was related to his service-connected cervical spine disability, then the VA examiner should determine if the January 2002 surgery necessitated at least one month of convalescence; if there were severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or if there was immobilization by cast, without surgery, of one or more major joints. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

5.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal, to include all evidence submitted since the June 2012 Board decision.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




